PER CURIAM.
This is an interlocutory appeal from an order awarding attorneys fee in a condemnation suit. We have considered the briefs, the record, and the oral arguments by attorneys for the respective parties and find no abuse of discretion by the trial judge.
The primary contention of appellant was that the trial court erred in allowing compensation to appellee’s attorneys for work performed before suit was filed but after condemnation was imminent. The trial judge did not err in so doing. See Dade County v. Brigham, 47 So.2d 602 (Fla.1950); Jacksonville Express. Auth. v. Henry G. DuPree Co., 108 So.2d 289 (Fla.1958), and Orange State Oil Co. v. Jacksonville Expressway Auth., 143 So.2d 892 (Fla. 1 DCA 1962).
Affirmed.
McCORD, C. J., and BOYER and MILLS, JJ., concur.